PER CURIAM.
The record shows that the transactions of Lee M. Rumsey with the Ft. Worth Machine & Foundry Company, wherein the said foundry company issued five promissory notes for the purchase of the stock of the said Rumsey, and granted its mortgage upon all the property of the company to secure payment of the same, were prior to the acquisition of interest by the appellants in this case, and that by the recording of the mortgage according to law and otherwise appellants had full notice of the same. The decree of the Circuit Court is affirmed.